—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered January 30, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in *477denying the defendant’s motion, made on the eve of trial, for an adjournment to retain new counsel (see, People v Winslow, 222 AD2d 722; People v Erber, 210 AD2d 250; People v Gloster, 175 AD2d 258, 260).
In addition, the court did not err by relieving counsel in the middle of the trial and allowing the defendant to represent himself (see, People v Hambric, 225 AD2d 633; People v Howell, 207 AD2d 412, 413; People v Gloster, 175 AD2d 258, 260). An effective waiver of the right to counsel must be the product of free and meaningful choice, and a criminal defendant may be asked to choose between waiver of his right to counsel and another course of action as long as the choice is not constitutionally offensive (see, Maynard v Meachum, 545 F2d 273, 278; People v Sawyer, 57 NY2d 12, cert denied 459 US 1178). Here, the defendant’s refusal, without good cause, to proceed with able appointed counsel was a voluntary waiver of his right to counsel (see, People v Hambric, supra; Maynard v Meachum, supra; Pizzaro v Harris, 507 F Supp 642, 646 [SD NY]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Bracken, J. P., Copertino, Joy and Altman, JJ., concur.